Citation Nr: 1604150	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-02 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Atlanta, Georgia has current jurisdiction. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO in Atlanta in February 2012.  A transcript of the hearing is associated with the claims file.  

In July 2012 and February 2015, the Board remanded the claim for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The RO received the Veteran's claim for SMC in January 2007.  During the entire period of the appeal, the Veteran has the following service-connected disabilities:  posttraumatic stress disorder (PTSD), rated as 70 percent disabling; instability of the right and left knees, each rated as 20 percent disabling; degenerative joint disease of the bilateral knees, rated as 10 percent disabling; and facial scars, rated as 10 percent disabling.  The combined rating including bilateral factors is 90 percent, and the Veteran has been awarded a total disability rating based on individual unemployability (TDIU).  

VA and private treatment records also indicate that the Veteran has the following non-service connected disorders: lumbar spine stenosis and radiculopathy, gastrointestinal reflux disease, sleep apnea, hyperlipidemia, peripheral neuropathy of the upper and lower extremities, and right foot drop associated with a lesion at the fibula head. 

The Veteran contended in a June 2007 notice of disagreement, a January 2009 substantive appeal, an August 2012 statement, and during a February 2012 Board hearing that he is unable to ambulate without falls, uses a wheelchair, cannot leave the home except for medical appointments, cannot drive an automobile, and requires the assistance of his spouse for most daily activities including toileting, bathing, and dressing because of knee pain and instability, loss of sensation and motor control in his legs, and right foot drop.  The Veteran also contended that medications for PTSD cause dizziness and contribute to immobility and limitation of activity. 

The record contains VA outpatient treatment records from October 2001 to the present, a private medical assessment in January 2007, and VA or VA contract medical or psychiatric assessments in March 2007, January 2008, December 2010, August 2012, and May 2015.  Although these assessments show a degrading trend in mobility, in and out of the home, and the need for assistance with activities of daily living, the examiners attributed the dysfunction in mobility to peripheral neuropathy of the lower and upper extremities and to lumbar spine disease with radiculopathy and right foot drop which are not service-connected disabilities. 

However, in July 2015, the Veteran submitted a claim for service connection for peripheral neuropathy, to include as due to exposure to herbicide during his service in Vietnam.  In January 2016, the RO requested a medical review and opinion to address this issue.  

Therefore, development and adjudication of the Veteran's claim for service connection for peripheral neuropathy is incomplete and is inextricably intertwined with the pending claim for SMC.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the RO in the first instance.  A remand is necessary for the RO to complete the action and to consider the impact of the outcome on the pending claim for SMC. 

Accordingly, the case is REMANDED for the following action:

1.  Complete development and adjudication of the Veteran's claim for service connection for peripheral neuropathy, to include as due to exposure to herbicide. 

2.  Then, readjudicate the claim for special monthly compensation (SMC) based on the need for regular aid and attendance or on being housebound.  If the decision remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




